Citation Nr: 0813928	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO. 05-39 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right ankle 
condition.

2. Whether the veteran meets the basic income eligibility 
requirements for entitlement to VA disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cleveland, Ohio and Waco, Texas, which 
denied service connection for a right ankle condition and 
granted the veteran entitlement to nonservice-connected 
pension but determined that his income exceeded the maximum 
annual pension rate to obtain payment of benefits. 
Jurisdiction of the claim is with the Waco, Texas RO.

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record. 

The Board's decision on the claim for service connection for 
a right ankle condition is set forth below. The issue of 
whether the veteran meets the basic income eligibility 
requirements for entitlement to VA disability pension 
benefits is addressed in the remand following the order; this 
matter is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify the veteran 
when further action, on his part, is required.


FINDING OF FACT

A right ankle condition was not incurred in or aggravated by 
service.




CONCLUSION OF LAW

The criteria for a grant of service connection for a right 
ankle condition have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2005, 
prior to the initial adjudication of his claim. This letter 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim for service 
connection; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. A March 2006 
letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and a VA 
examination report are associated with the claims file. 
Additionally, the veteran presented testimony at a Board 
hearing in support of his claim and the transcript of the 
hearing is of record.

Pursuant to the duty to assist, the veteran was afforded a VA 
medical examination. See Charles v. Principi, 16 Vet. App. 
370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to 
make a decision on the [appellant's] claim," where the 
evidence of record, taking into consideration all information 
and lay or medical evidence [including statements of the 
claimant] contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.


Merits of the Claim

The veteran contends that his right ankle condition is 
related to his service. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim as the only competent evidence of record 
supports a finding that the veteran's right ankle condition 
is not related to his service. Therefore, the appeal will be 
denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records were reviewed. An April 
1968 Report of Medical History shows that the veteran 
reported having a history of broken bones and foot trouble. 
The veteran was noted to have a previous fracture of the 
right leg and it hurt to run. A November 1968 record shows 
that the veteran had a history of a broken ankle that 
occurred in 1961. He currently complained of pain with no 
swelling or discoloration. A September 1970 separation Report 
of Medical Examination shows that the veteran's 
musculoskeletal system was normal. The veteran also did not 
report having any foot trouble on his September 1970 Report 
of Medical History. An August 1975 Report of Medical 
Examination also shows that the veteran's musculoskeletal 
system was normal.

Post-service, the first evidence of a complaint, treatment or 
diagnosis of a right ankle condition is shown in an October 
2004 VA treatment record, which shows a diagnosis of severe 
degenerative joint disease and evidence of old fracture on X-
ray. Therefore, the veteran has a current right ankle 
disability. In addition, the record indicates that the 
veteran complained of pain in the right ankle during service. 
Therefore, the remaining question is whether the veteran's 
right ankle condition is related to his in-service complaints 
of pain in the right ankle.

The Board initially notes that the October 2004 complaint, 
treatment, and diagnosis of a right ankle condition is 
approximately 34 years after the veteran's discharge from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran's 
current right ankle condition resulted from his service. See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact). Further, as the diagnosis of degenerative joint 
disease of the right ankle is more than one year after the 
veteran's discharge from service, service connection for a 
right ankle condition on a presumptive basis due to a chronic 
disability is not warranted. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

In March 2006, the veteran underwent a VA examination. The VA 
examiner noted that he had reviewed the veteran's claims 
file. The examiner noted that the veteran had a previous 
right ankle fracture above the medial malleolus in 1961. He 
was then treated by a private physician and did well 
afterwards. After conducting a physical examination and 
reviewing X-rays, the March 2006 VA examiner diagnosed severe 
right subtalar, talonavicular and cuneiform joint 
degenerative joint disease. The VA examiner opined that the 
current right ankle disability was not related to the 
veteran's in-service injury and was not an aggravation of any 
preexisting injury, specifically the right distal tibia 
fracture that the veteran sustained in 1961. The VA examiner 
reasoned that the area of the veteran's ankle that sustained 
the fracture was above the level of the ankle where the 
veteran's current disability was located. Further, he stated 
that there was no resultant deformity of the tibia that would 
result in ankle joint problems, specifically the tibiotalar 
joint, and the veteran had no X-ray changes in this joint. 
The VA examiner also stated that the veteran's in-service 
injury resulted in complaints of pain, but no swelling or 
discoloration; therefore, his injury was less likely to have 
caused the subtalar problem, or the cuneiform and navicular 
problems. The VA examiner summarized and stated that the 
veteran's current right ankle disability was more likely than 
not due to a post-service injury or condition.

The March 2006 VA examiner has stated that the veteran's 
current right ankle disability is not related to service. As 
this opinion is from a medical professional (physician's 
assistant), was based on review of the veteran's entire 
claims file, was based on physical examination of the 
veteran, and was provided with rationale, the Board finds 
that this opinion is probative evidence showing that the 
veteran's current right ankle disability is not related to 
his service.

Although the veteran asserts that his right ankle disability 
is related to his service, as a layperson, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

As the only medical opinion evidence of record weighs against 
the veteran's claim, service connection for a right ankle 
condition is not warranted. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.301(d); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle condition is denied.



REMAND

Regarding the issue of whether the veteran meets the basic 
income eligibility requirements for entitlement to VA 
disability pension benefits, in his February 2007 substantive 
appeal, the veteran requested a Board hearing before a member 
of the Board at the RO. Review of the claims file reveals 
that the veteran has not been afforded the opportunity to 
present testimony regarding this issue. Pursuant to 38 C.F.R. 
§ 20.700 (2007), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board). Therefore, the 
veteran must be afforded a travel board hearing. As the RO 
schedules travel board hearings, a remand is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge, at 
the RO, pursuant to his February 2007 
request. The RO should notify the veteran 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2007), and should 
associate a copy of such notice with the 
claims file. After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


